Title: Abigail Adams to John Adams, 27 December 1783
From: Adams, Abigail
To: Adams, John



My Dearest Friend

December 27. 1783


I did not receive your Letter of August the 14th. untill this very Evening; I was much gratified to find I had done what you directed, before your Letter reach’d me. That is, that I had bought a wood Lot. Concerning this purchase I have already written to you; but least that letter should not arrive, I will repeat, that the Lot I have purchased is a part of 27 acres which belonged to Samuel Ruggles, and in the division of that estate fell to William Adams in right of his wife. Out of regard to you, as he says whom he has carried about in his arms (and now I Suppose feels a merit in it) he came to offer it to me, and an other reason I told him I fancyed weigh’d full as much; which was that he wanted the money down. I inquired of my Neighbours and took the advise of your Brother, who purchased at the Same time a 7 acre Lot adjoining to his, and I bought the Lot containing 9 acres and gave him 20 dollors per acre; which at that time I thought a large price. But this week 5 acres of wood, upon Ruggles’es homestead was sold at vendue at a hundred and fifty dollors per acre, for the wood only; and purchased by persons able to pay for it. They estimate the wood 3 dollors per cord standing; you will from hence conclude, that money is very plenty, or wood very scarce. The latter only is true. The scarcity of vessels to transport wood from the eastward has been such, that during all the war; the Town of Boston was never so bare.
The land I purchased before, is part of the Grove below the Hill, and not an ax has been put to it since the purchase. I had it immediately fenced in with stone wall; I wish I could have commanded the whole, but some of the Children are not of age, and the Father in Law is levelling this Beautifull woods without mercy.

Mr. Vesey I hear is comeing to make me an offer of his Farm, but here I shall be wholy at a loss. He is determined to sell, and I dare not buy without hearing from you; taxes run so high upon land that he has discoverd that he is a looser, as he cannot himself improve it. If my dear Friend you will promise to come home, take the Farm into your own hands and improve it, let me turn dairy woman, and assist you in getting our living this way; instead of running away to foreign courts and leaving me half my Life to mourn in widowhood, then I will run you in debt for this Farm; I have a hundred pounds sterling which I could command upon such an occasion, but which upon all others is a deposit I do not chuse to touch. I will however let you know his terms, and if he should not sell untill spring, I may possibly by that time learn your pleasure.
I have had an offer of ten acres more of wood land, but having just purchased I dared not venture further, untill I received your approbation, and now the owner does not chuse to part with it, and I could not advise him to, as he will be under no necessity of doing it.
Mrs. Boreland since her return to America, has sold her House and Farm in this Town. Mr. Tyler has made the purchase at a thousand pounds Lawfull Money. The estate chiefly came by her. None of it was ever confiscated; it is considerd in Town as a good Bargain, there is about a hundred and eight acres in the whole 50 of which is fine wood land. The Garden contains the best collection of fruit in Town, and there is land enough contiguous to it, to be sold, to make a very pretty Farm, when ever he finds himself able to make an addition.
I should deceive you if I did not tell you that I believe this Gentleman has but one object in view, and that he bends his whole attention to an advancement in his profession and to an oconomy in his affairs which enables him to pay for this purchase without being involved at all; he looks forward to some future day with a hope that he may not be considerd unworthy a connection in this family. The forms of courtship as the word stiles it, do not subsist between the young folks, but I am satisfied that both are fixed, provided your consent may one day be obtained. She intends however to take a voyage with me, provided I cross the water.
The opinion you express with regard to the chief seat of Goverment, is perfectly agreable to my sentiments. Ever since I have been capable of observation I have been fully satisfied that it is a most unthankfull office, subject to continual wranglings. And tho by a very general voice, you are and have been named as a successor, and your return earnestly wished for on that account, yet I have generally chosen to be silent upon the subject. There was even a proposal of putting you up last year, upon the Faith of your being here during the summer. It was mentiond to me, and I beged that no such thing might take place, as I was certain it would be very dissagreable to you, and instead of serving your interest, would greatly injure you.
The present Gentlemans Health is much upon the decline. He has been confined more than half of the last year and unable to do any buisness on account of the Goute.
I most sincerely wish you would prosecute the plan discribed in your Letter. I feel myself so much better calculated for private and domestick Life, that it is with pain I think of any other. And I cannot yet help hoping You will return in the Spring of the year. Your ill Health distresses me and your complaints allarm me.
Congress have gone to Anapolis in Maryland. I shall constantly endeavour to inform myself of what passes there respecting my Friend, and to transmit it to you. In this state we appear to be in a much better temper than we were at the commencment of the year; things appear Setling into their old channel. Many of our Gay Gentry are returning to New York from whence they came. Commutation will go quietly down, the impost is passt in this state. Mr. Moris asscribes this, wholy to the extracts of your Letters which he sent to the Govenour, and through him to the assembly. They had a great influence tis true, and turnd the scale in favour of it. Mr. Morris mentiond the success you had obtaind in Holland respecting the loans with great approbation, as Mr. Thaxter informd me. He has been sick ever since his return confined to the house, so that I have only seen him for half an hour.
My uncle had furnished me with money to pay for my wood land before Mr. Thaxter arrived, upon my promiseing him a Bill. He wished to have it drawn upon London, but the Sum he wanted was 300 Dollors and I wanted two only. He is uncertain with respect to the Bill whither it will be upon Holland or England. If it is drawn upon Holland I had better apply to the Merchants you mention, because there is some expence attending the negotiation if it must be sent from thence to Paris. Bills upon London are in most demand, and would be more advantageous.
I will make the best use of your remittance in my power. You do not mention having sent me the articles I wrote for, the Irish linnen I should have been very glad of, and half a dozen pound of Hyson tea, we do not get any such as you used to send me.

I inclose to you a paper containing Govenour Trumbles farewell, which would do honour to an old Roman. A scheme for a Bank, which I am informd is already nearly fill’d, the utility I am no judge of.
Dr. Coopers life is dispaird of, I shall mourn his loss. He has been by some very unkindly used and many gross falshoods reported of him, amongst the rest, that you had written a Letter last spring in which you had named 3 Gentlemen as pensioners to France, the Govenour, Dr. Cooper and Judge Sullivan. This I denied upon all occasions, and traced it to the Temple of Scandle. Trust not that Man. He means to visit you, and will bring you letters I suppose. I hope you know him. Adieu.
